internal_revenue_service number release date index number -------------------------------------------------------- -------------------------------------------------- ------------------------ ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ----------------- telephone number ---------------------- refer reply to cc tege eoeg eo3 plr-117788-16 date date association study community hospital state state university university hospital communities x y -------------------------------------------------------------- ------------------------------------------------------------------------------- ------------------ ---------------------------------------------- ------------------------------- --------------------------------------------- ------------------------------------------- ------------------------------------------------------------------ ----- ---- dear ---------------- this letter responds to a letter from association’s authorized representatives dated date and subsequent correspondence on behalf of association requesting rulings that i leasing community hospital’s premises in the manner described below is in furtherance of association’s charitable purpose under sec_501 of the internal revenue code1 and ii the lessee’s use of the leased property is substantially related to the exercise or performance by association of its charitable purpose for purposes of determining whether income under the lease is derived from debt-financed_property under sec_514 the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-117788-16 facts the internal_revenue_service irs has recognized association as an organization described in sec_501 that is not a private_foundation under sec_509 association was organized under state law as a nonprofit corporation and was formed to establish operate and maintain a hospital for the care and treatment of persons who are ill injured or in need of hospital care at its current location community hospital and to lease or otherwise acquire hold mortgage sell or otherwise dispose_of any real or personal_property and to do all other acts necessary or expedient for the administration of its affairs and as are incidental to the obtainment of any of its purposes association’s board_of directors is composed of a number of prominent individuals who live in community hospital’s service area communities community hospital has an open medical staff and its emergency department treats all persons regardless of their ability to pay association owns the community hospital building and various other related healthcare facilities the premises community hospital is subject_to tax-exempt_bonds used to fund its expansion and modernization association has operated community hospital a small acute care hospital continuously for more than x years to provide the best possible health care services to the people in communities however in recent years association has experienced difficulty covering the costs of operating community hospital because of lack of economies of scale lack of access to capital and declining reimbursements some years ago state undertook an independent review of state’s health care capacity and resources to that end it commissioned a study the study which examined the supply of general hospital and nursing home facilities in state and recommended changes that would result in a more coherent streamlined health care system referring to community hospital and certain other independent community hospitals in the same geographic region the study recommended that access to emergency and acute inpatient care be maintained at each location due to the unique geography and population distribution of the region and the distance between the region’s hospitals the study recognized however that competition for patients in what it characterized as a thinly populated area would cause the continued decline of those hospitals consequently it recommended that the hospitals develop an affiliation with university hospital in order to strengthen the hospitals and to create a healthcare system that better serves the needs of the region university hospital is an academic medical center and the region’s only tertiary care center and level trauma center university hospital is a division of state university plr-117788-16 state university was created by statute as a corporation within the department of state that is concerned with public education more recently association hired a consulting firm to prepare a demographic and market assessment of community hospital’s service area and to provide a strategic assessment of community hospital’s options given its financial difficulties the consulting firm considered many factors including community hospital’s ability to spread costs managed care contracts access to capital access to talent and organizational fit and concluded that remaining independent was not a viable option for community hospital after careful study and analysis of current and projected future conditions in its service area and in the field of health care in general association concluded that its public purpose could best be achieved by integrating its community hospital operations into university hospital under an integration and affiliation agreement the iaa with state university acting through university hospital and by entering into other related and ancillary transactions and arrangements including a lease agreement the lease under the terms of the lease association will lease the premises and all property plant and fixed equipment located on the premises to state university acting through university hospital for a term of y years which term is automatically extended for an additional year on each anniversary of the lease commencement_date unless terminated sooner due to one of several enumerated events including termination by the landlord following a major tenant breach not timely cured a major tenant breach includes tenant’s failure to observe or perform any material covenant condition or agreement on its part to be observed or performed under certain sections of the iaa among the covenants and agreements that state university is required to observe or perform to avoid a major tenant breach are the following maintain at community hospital various listed core medical and surgical services at current levels of access and sophistication maintain accreditation of community hospital by the joint commission without significant deficiencies offer opportunities for teaching and research at community hospital while state university is not recognized as an organization described in sec_501 association represents that state university is an integral part of state such that state university’s income is generally not subject_to federal_income_tax the signatories to the iaa and the lease are state university and association however university hospital which is a division of state university will operate community hospital on the premises which will still be owned by association plr-117788-16 use commercially reasonable efforts to strengthen the clinical and academic programs offered at community hospital use commercially reasonable efforts to maintain and strengthen association’s current residency program at community hospital ensure that community hospital is operated in a manner consistent with the mission vision values and tax-exempt status of state university4 in particular the provision of an emergency room meeting state department of health requirements may not be discontinued or unreasonably limited and ensure that state university maintains its exemption from u s federal income_taxation substantially_all of the premises subject_to the lease will be used in furtherance of association’s exempt purposes of promoting healthcare the rent to be paid under the lease is limited to association’s payment obligations under the tax-exempt_bonds and certain other liabilities utilities taxes insurance and administrative expenses upon payment of all the obligations under the bonds the rent will decrease accordingly as an integral part of state state university is governed by a board_of trustees the majority of the members of which are appointed by state’s governor the remaining members of the board_of trustees are state university leaders who serve ex-officio while the persons who control state university are not the same as the persons who control association the iaa provides for a joint advisory committee made up of association and state university designees the majority of whom are appointed by association the joint advisory committee the joint advisory committee will meet at least quarterly to advise university hospital on matters of operational and strategic importance involving community hospital it will serve a consultative role and will be subject and subordinate to state university’s ultimate responsibility and decision- making authority but will discuss and may advise university hospital on any matter that its participants deem important relating to community hospital including recruitment selection or termination of the senior executive having operational responsibility for community hospital decisions to expand reduce close or transfer any core service creation of any new program facility or major expansion at community hospital review of clinical quality safety patient satisfaction and overall operational performance and clinical policies and procedures review of an internal see fn see fn plr-117788-16 community services plan proposed annual capital and operating budgets of community hospital and development and review of long-term strategic plans for community hospital upon completion of the affiliation transaction association will amend its governing document to provide that association will be organized and operated to establish operate and maintain or lease a hospital and related facilities and to promote the health of the people in communities pursuant to a series of agreements providing for the operation of community hospital rulings requested association has requested the following rulings the leasing of the premises to state university pursuant to the lease the use of the premises by university hospital and the performance of association’s obligations under the iaa further association’s exempt_purpose under sec_501 and the leasing of the premises to state university pursuant to the lease the use of the premises by university hospital and the performance of association’s obligations under the iaa are substantially related to the exercise or performance of association’s exempt purposes such that the premises will not be considered debt-financed_property within the meaning of sec_514 law sec_501 provides generally that an organization described in sec_501 is exempt from federal income taxes sec_501 describes entities that are organized and operated exclusively for charitable educational scientific and certain other purposes sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest plr-117788-16 revrul_69_545 1969_2_cb_117 states that the promotion of health is a charitable purpose and that a nonprofit organization whose purpose and activity are providing hospital care is promoting health and may therefore qualify as organized and operated in furtherance of charitable purposes if it meets the other requirements of sec_501 the ruling explains that the promotion of health is one of the purposes in the general law of charity that is deemed beneficial to the community as a whole even though the class of beneficiaries eligible to receive a direct benefit from its activities does not include all members of the community such as indigent members of the community provided that the class is not so small that its relief is not of benefit to the community for example a hospital that operates an emergency room open to all persons and that provides hospital care for all those persons in the community able to pay the cost of such care either directly or through third party reimbursement is promoting the health of a class of persons that is broad enough to benefit the community additional indications that a hospital is operated for the benefit of the public include the facts that control of the hospital rests with a board_of trustees composed of independent civic leaders that the hospital maintains an open medical staff with privileges available to all qualified physicians and that members of its active medical staff have the privilege of leasing available space in its medical building revrul_73_313 1973_2_cb_174 addresses the question of whether the activity of providing a medical building and facilities at reasonable rent but less than what would be necessary to provide a normal return on the investment in the building and other facilities to attract a medical doctor to a community furthered the charitable purposes of an organization that was formed to promote the health of the community through the development and improvement of medical facilities and services the community represented by the organization was in an isolated rural_area where there were no medical practitioners to induce a doctor to locate to the community the organization erected a building for use as a doctor’s office with funds raised by contributions using the availability of the building at a reasonable rental basis as an inducement the organization entered into an arrangement with a doctor to locate in the community with the understanding that the doctor would make his services available to the entire community in holding that the organization’s activity is charitable within the meaning of sec_501 the ruling states that providing a physical facility in the manner described bears a clear relationship to lessening the health hazards that result from the absence of a local practitioner and that the terms of the arrangement which were negotiated at arm’s length and in good_faith bear a reasonable relationship to the promotion and protection of the health of the community any personal benefit derived by the doctor from the use of the building to conduct his private practice does not lessen plr-117788-16 the public benefit flowing from the organization’s activities or constitute the type of private interest prohibited by the regulations revrul_80_309 1980_2_cb_183 addresses the question of whether a nonprofit organization that was created to construct maintain and operate or lease a public hospital is operated exclusively for charitable purposes the organization’s articles of incorporation state that the organization’s purpose is to provide a public hospital and related facilities for city v and its surrounding communities the articles also provide that all of the organization’s assets will be transferred without consideration to city v when all indebtedness has been paid city v has agreed to accept title at such time after construction of the hospital and related facilities the organization’s only activity has been to lease them to an association exempt under sec_501 the lessee operates the hospital and facilities and pays as consideration an amount sufficient only to retire the organization’s indebtedness incurred to finance them and cover the organization’s administrative expenses trustees of the lessee association make up the lessor organization’s entire board_of directors citing restatement second trusts sec_368 sec_372 and iv scott on trusts 3d ed sec_368 sec_372 for the proposition that the promotion of health is considered a charitable purpose under the general law of charity the ruling concludes that the organization by building a public hospital and related facilities and leasing them to an exempt charitable association that operates the facilities for an amount sufficient only to retire indebtedness and cover necessary operating_expenses is furthering the charitable purpose of promoting the health of the community in 70_tc_352 an organization formed for the purpose of providing consulting services to tax-exempt organizations and not-for-profit_organizations some of which might not be tax-exempt in the area of rural-related policy and program development sought a declaratory_judgment from the tax_court after the irs determined that the organization did not qualify as an organization described in sec_501 holding that the irs had not erred in its determination the tax_court said that it is the purpose toward which an organization’s activities are directed and not the nature of the activities themselves that is ultimately dispositive of the organization’s right to be classified as a sec_501 organization with respect to this petitioner the court said that the critical enquiry was whether petitioner’s primary purpose for engaging in its sole activity providing consulting services was an exempt_purpose or whether its primary purpose was the nonexempt one of operating a commercial business producing net profits finding that petitioner’s sole activity constituted a consulting business of the sort that is ordinarily carried on by commercial ventures organized for profit and observing that competition with commercial firms is strong plr-117788-16 evidence of the predominance of a nonexempt commercial purpose the tax_court concluded that petitioner’s conduct of a business with an apparently commercial character weighed heavily against exemption furthermore after noting that it did not appear that petitioner ever planned to charge a fee less than cost the court said the fact that petitioner’s fees may be lower than those charged by other firms is not enough to prove that petitioner’s purposes are primarily exempt sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions that are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 excludes from the term unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received and accrued under the lease determined at the time the personal_property is placed_in_service sec_512 provides that notwithstanding paragraph above in the case of debt-financed_property as defined in sec_514 there generally shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities that generate the particular income in question - the activities plr-117788-16 that is of producing or distributing the goods or performing the services involved - and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved in computing under sec_512 the unrelated_business_taxable_income for any taxable_year sec_514 generally includes as an item_of_gross_income derived from an unrelated_trade_or_business certain amounts with respect to debt-financed_property sec_514 defines the term debt-financed_property as any property that is held to produce income and with respect to which there is an acquisition_indebtedness as defined in sec_514 at any time during the taxable_year except that such term does not include- a i any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or ii any property to which clause i does not apply to the extent that its use is so substantially related sec_1_514_b_-1 of the regulations defines the term debt-financed_property as any property that is held to produce income eg rental real_estate and with respect to which there is acquisition_indebtedness at any time during the taxable_year sec_1_514_b_-1 of the regulations provides that to the extent that the use of any property is substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of its charitable educational or other purpose or function constituting its plr-117788-16 basis for exemption under sec_501 such property shall not be treated as debt- financed property sec_1_514_b_-1 of the regulations provides that if substantially_all of any property is used in a manner described in sec_1_514_b_-1 such property shall not be treated as debt-financed_property in general the preceding sentence shall apply if percent or more of the use of such property is devoted to the organization’s exempt_purpose the extent to which property is used for a particular purpose shall be determined on the basis of all the facts and circumstances sec_514 defines the term acquisition_indebtedness with respect to any debt- financed property to include the unpaid amount of the indebtedness incurred by the organization in acquiring or improving such property analysis whether leasing the premises to state university furthers association’s exempt purposes the leasing of real_property is a trade_or_business commonly carried on for profit by commercial ventures in b s w group inc v comm’r the tax_court held that the conduct_of_a_trade_or_business of a commercial character generally does not further charitable purposes even if the trade_or_business provides goods or services at cost and solely to sec_501 organizations nevertheless the court said that it is the purpose toward which the activities are directed and not the nature of the activities themselves that determines whether the activities further exempt purposes revrul_80_309 provides an example of an instance in which an unusual set of facts supported a conclusion that in rare circumstances the activity of leasing a hospital facility to an association that is exempt under sec_501 is directed to the furtherance of charitable purposes that revenue_ruling held that a nonprofit organization was operating exclusively for charitable purposes when it leased a hospital facility to a sec_501 association where i the lessee association paid as consideration an amount sufficient only to retire the indebtedness incurred to finance the hospital facility and meet necessary operating_expenses ii lessor and lessee were under common_control and iii title to the facility would be transferred to the municipality once all indebtedness had been paid association was organized for the purpose of maintaining an acute care hospital so as to ensure the highest quality of healthcare services for communities having operated community hospital a small acute care hospital continuously for more than x years plr-117788-16 and acting on the recommendation of the state-commissioned study that association develop an affiliation with university hospital to strengthen community hospital and to create a healthcare system that better serves the needs of the region association now proposes to lease the premises to state university which is an integral part of state that is organized and operated for educational_purposes the leasing of the premises to state university acting through university hospital will not cause community hospital to be operated other than in a manner that will continue to benefit the public and serve the public interest in entering into the lease state university covenants to maintain the core services already rendered by community hospital including emergency room services open to the entire community in addition state university covenants to maintain community hospital’s accreditation by the joint commission to operate community hospital in a manner consistent with state university’s mission vision values and tax-exempt status and to maintain state university’s exemption from u s federal income_taxation if state university breaches its covenants association can terminate the lease the rent under the lease will be in an amount sufficient only to satisfy association’s obligations under instruments pertaining to tax-exempt_bonds the proceeds of which were used to expand and modernize community hospital and to pay other liabilities and expenses_incurred or to be incurred by association on behalf of community hospital once the obligations under the bonds are satisfied the rental amount will decrease accordingly finally although the persons who control state university are not the same persons who control association association controls the joint advisory committee that will advise university hospital on the operation of and strategic planning for community hospital consequently as in revrul_80_309 in which an unusual set of facts resulted in a conclusion that the leasing of a hospital facility to a sec_501 organization was in furtherance of charitable purposes the particular facts of this case - specifically the study’s recommendation that community hospital affiliate with university hospital in order to gain access to tertiary care services and the other_benefits inherent in a relationship with an academic medical center association’s determination that affiliation with state university would be the best way to maintain and enhance health care and hospital services for the residents of communities state university’s status as an integral part of state organized and operated for educational_purposes state university’s commitments under the iaa and association’s control of the joint advisory committee - lead to a conclusion that the leasing of the premises to state university acting through university hospital will further association’s charitable purpose of see fn plr-117788-16 promoting health by maintaining a hospital at its current location thus under the particular facts of this case the proposed lease structure will be used to accomplish the same purposes previously carried out directly by association revrul_73_313 provides another example of an instance in which an unusual factual situation - the absence of medical providers in an isolated rural community - resulted in the conclusion that the activity of leasing property - in this case the leasing of a medical office under terms that would induce a private physician to set up a practice in the community and make his services available to the entire community - was directed to the furtherance of a charitable purpose namely the purpose of promoting the health of the residents of the community by lessening the health hazards resulting from the absence of a local medical practitioner similarly the study noted that community hospital serves a thinly populated area in which access to emergency and acute inpatient care must be maintained the iaa and accompanying lease will enable community hospital to share resources with university hospital a tertiary academic medical center which will give members of communities access to a broader and more efficient network of emergency services healthcare providers medical specialists specialty medical_care and clinical trials the affiliation also will guarantee the long-term financial stability of community hospital therefore by leasing the premises to state university association will be furthering a charitable purpose namely the purpose of promoting the health of the residents of an isolated thinly populated area by lessening the health hazards that would result should in the absence of the affiliation community hospital be forced to discontinue core services or to close entirely in revrul_73_313 furthermore the leasing of property to a medical provider for reasonable rent under terms that were negotiated at arm’s length and in good_faith did not cause an arrangement that otherwise served a public interest to be construed as serving an impermissible private interest similarly the leasing of the premises to state university will not cause the affiliation between association and state university - which as discussed above otherwise serves a public interest - to serve impermissible private interests as previously noted the lessee state university is an integral part of state with the mission of providing educational_services to the people of state as such it owes a singular duty to and is charged with unique responsibilities toward the residents of state therefore the leasing of the premises to state university as provided under the iaa and the lease will not redound to the benefit of private interests but will continue to accrue to the benefit of the people of state and the residents of communities and the surrounding region plr-117788-16 whether the use of the premises by university hospital under the lease is substantially related to the exercise or performance by association of its exempt_purpose the premises are the subject of tax-exempt_bond financing the proceeds of which were used to expand and modernize the premises therefore the premises would be considered debt-financed_property under sec_514 and a percentage of any payments derived under the lease that would otherwise be excluded as rents under sec_512 would be includible in association’s unrelated_debt-financed_income unless university hospital’s use of the premises under the lease is substantially related to the exercise or performance by association of its charitable purpose association’s charitable purpose is to establish and maintain a hospital at its current location under the terms of the iaa and the accompanying lease state university acting through university hospital is required to use the premises to maintain community hospital and to continue providing healthcare services to the public served by association substantially_all of the premises will be used for this purpose consequently the use of the premises by state university acting through university hospital is substantially related to the exercise or performance by association of its charitable purpose and the premises are not considered debt-financed_property within the meaning of sec_514 for purposes of determining whether any part of the income derived under the lease is excludible from association’s unrelated_business_taxable_income under sec_512 rulings based solely on the facts and representations submitted by association we rule as follows the leasing of the premises to state university as provided in the lease will further association’s charitable purpose under sec_501 and the use of the premises by state university acting through university hospital will be substantially related to the exercise or performance by association of its charitable purpose therefore the premises will not be considered debt-financed_property within the meaning of sec_514 for purposes of determining whether any part of the income derived under the lease will be excludible from association’s unrelated_business_taxable_income under sec_512 plr-117788-16 the rulings contained in this letter are based upon information and representations submitted by or on behalf of association accompanied by a penalty of perjury statement executed by an individual with authority to bind association and upon the understanding that there will be no material changes in the facts this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts if the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions if the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 no ruling is granted as to whether association qualifies as an organization described in sec_501 and or sec_509 or and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling in addition no ruling is granted regarding whether association satisfies or is required to satisfy the requirements of sec_501 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely mike repass senior technician reviewer exempt_organizations branch tax exempt government entities cc
